Citation Nr: 1437552	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-26 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to January 1973 and received an honorable discharge.  He died in March 2006.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 rating decision which the RO denied claims for service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes, and for service connection for the cause the Veteran's death.  In December 2007, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2008 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2008.

In March 2010, the appellant testified during a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In n September 2010, the Board granted service connection for PTSD, for accrued benefits purposes, and remanded the cause of death claim for further action.  

In December 2010, the appellant submitted additional VA treatment records in support of her claim and subsequently waived initial Agency of Original Jurisdiction (AOJ) consideration of these records.   See 38 C.F.R. § 20.1304 (2013).

As a final preliminary matter, the Board notes that in addition to the paper claims file, there are paperless, electronic files associated with this claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the Virtual VA file reveals a May 2014 Informal Hearing Presentation submitted by the appellant's representative.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS file currently includes no documents.

For the reasons expressed below, the matter on appeal is, again, being remanded to the AOJ.  VA will notify the appellant when further action, on her part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the claim on appeal.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service- connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

The Board further notes that, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in a claim for service connection for the cause of the Veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.

This claim was remanded by the Board in September 2010 for readjudication following the Board's award of service connection for PTSD, for accrued benefits purposes, as well as for corrective notice to be sent to the appellant in accordance with Hupp, and to offer the appellant the opportunity to submit any outstanding records.  The Board also instructed the AOJ to obtain a medical opinion if one was needed.  

On remand, the appellant submitted additional VA treatment records in December 2010, following the most recent statement of the case.  In pertinent part, the VA treatment records document the Veteran's complaints of chest pain as recent as two months prior to his death.  See January 2006 VA treatment record.  At that time, the VA physician noted an impression of psychosomatic chest pain due to stress.  

The Board notes that the Veteran's Certificate of Death shows that his immediate cause of death was cardiac arrest due to or as a consequence of systemic inflammatory syndrome.  Service connection has been established for posttraumatic stress disorder (PTSD).  The appellant asserts that the Veteran's death was caused by his service-connected PTSD.  Specifically, she contends that he was depressed and stressed out the week that he died.  Transcript p. 9.  Given the observations of the Veteran's depression and stress the week that he died as well as the fact that he died just two months after reporting chest pain which a January 2006 VA physician attributed to stress, the Board finds that a VA medical opinion-based on review of the entire claims file, and supported by clearly-stated rationale-is needed to determine whether a disability of service origin (to include service-connected PTSD) caused or contributed substantially or materially to cause the Veteran's death.  See 38 U.S.C.A. § 5103A(a)(1) (West 2002); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

The Board further observes that the September 2010 remand directive for corrective notice was not followed.  The letter the AOJ sent the appellant a letter in September 2010  did not meet the Hupp requirements as it erroneously listed disabilities for which the Veteran was not service-connected and failed to discuss the Veteran's only service-connected disability - PTSD.  The appellant's representative pointed out the deficiency in the May 2014 Informal Hearing Presentation and requested that corrective notice be sent to the appellant.  The Board agrees that corrective notice should be sent to the appellant.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Accordingly, before taking any further action on this claim, the AOJ should, through VCAA-compliant notice, give the appellant another opportunity to provide evidence or information in support of her claim for service connection for the cause of the Veteran's death that is not currently associated with the claims file.  The AOJ's  notice letter should explain what information and evidence is needed to substantiate the claim for service connection for the cause of the Veteran's death, consistent with Hupp (as discussed above), as well as explain the respective responsibilities of VA and the appellant in obtaining additional evidence.  The AOJ should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year VCAA notice period).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim for service connection for the cause of death should include consideration of all evidence since the last adjudication of the claim-to include, for the sake of efficiency, evidence submitted directly to the Board (notwithstanding the waiver of initial AOJ consideration of the evidence).

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Explain the type of evidence that will be obtained by VA and the type of evidence that is the appellant's ultimate responsibility to submit.  

Also, explain how to establish entitlement to service connection for the cause of the Veteran's death, ensuring that the letter meets the notice requirements of Hupp (cited above).

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,  notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses are received and associated with the claims file, arrange to obtain a medical opinion concerning the cause of the Veteran's death from an appropriate physician.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the designated physician, and report should reflect consideration of the Veteran's documented medical history and the appellant's assertions. 

Based on consideration of all pertinent evidence, the physician should render an opinion, consistent with sound medical judgment, which addresses the following:

A. Whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's service-connected PTSD was the principal cause of death?  In other words, was this service-connected disability, either singly or jointly with some other condition, the immediate or underlying cause of death or was etiologically related thereto?  Or, if not, 

B. Whether it is  at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's service-connected PTSD was a contributory cause of his death?  In other words, did the service-connected disability (a) contribute substantially or materially to death, (b) combine to cause death, (c) aid or lend assistance to the production of death?  A causal connection must be shown; it is not sufficient to show that the disability casually shared in producing death.

In responding to the above, the physician must consider and discuss all pertinent  medical evidence (to include the notation in a January 2006 VA treatment record attributing the Veteran's chest pain to stress) along with lay assertions (to include the appellant's contentions that the Veteran's PTSD caused him to be stressed out and depressed resulting in his cardiac arrest and death).

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish the appellant and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

